Opinion by
Hurt, J.
§ 265. Breach of contract; suit for damages arising from. Before a party is entitled to damages for a breach of contract, he must show that he has complied with his part of the conditions, or offered to comply; and to be a legal offer, he must bring himself directly within the terms imposed by the conditions; e. g., if the conditions required him to deliver approved notes before he was entitled to possession of machinery, then he must actually offer good, merchantable paper. Without this he has no cause of action. A party seeking to recover for breach of contract must show a compliance on his part, or an offer with the ability to comply, before he should be permitted to recover.
Reversed and remanded.